Citation Nr: 9920973	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-03 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
calluses of the right foot from August 4, 1994, to December 
2, 1994.

2.  Entitlement to a rating in excess of 10 percent for 
calluses of the left foot from August 4, 1994, to December 2, 
1994.

3.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus with callosities and plantar fasciitis 
from December 2, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1968 through 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In October 1994, the RO denied an August 4, 1994, 
claim for, inter alia, entitlement to a compensable rating 
for calluses of the feet.  During the pendency of the appeal 
the RO increased the rating for calluses of the feet from 0 
to 10 percent, effective August 4, 1994, the date of the 
increased rating claim.  In a claim received December 2, 
1994, the veteran raised the additional issue of entitlement 
to service connection for pes planus.

In a decision dated in April 1997, the Board granted service 
connection for pes planus and, inter alia, denied a rating in 
excess of 10 percent for calluses of the feet.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).

During the pendency of the appeal to the Court, the RO 
implemented that part of the Board's April 1997 decision that 
granted service connection for pes planus, and assigned a 30 
percent rating for bilateral pes planus with callosities and 
plantar fasciitis, effective from December 2, 1994, the date 
of the service connection claim.  The RO also discontinued 
the separate 10 percent evaluation for calluses of the feet 
effective December 2, 1994.  

In an April 1998 joint motion, the veteran's representative 
and counsel for the VA requested that the Court partially 
vacate the April 1997 Board decision, and remand to the Board 
the issue of entitlement to an increased rating for calluses 
of the feet for the VA to address the applicability of 
separate ratings for calluses of each foot, as well as to 
consider the applicability of the bilateral factor set forth 
in 38 C.F.R. § 4.26.  By order dated in April 1998 the Court 
granted the joint motion to remand the appeal to the Board.  

In September 1998 the Board remanded the appeal to the RO.  A 
September 1998 rating decision granted a separate 10 percent 
evaluation for each of the veteran's feet for calluses for 
the period from August 4, 1994, to December 2, 1994, and also 
applied the bilateral factor as contemplated by 38 C.F.R. 
§ 4.26.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Calluses of the right foot from August 4, 1994, to 
December 2, 1994, caused no more than moderate foot 
disability and did not result in exudation or itching 
constant, extensive lesions, or marked disfigurement.

3.  Calluses of the left foot from August 4, 1994, to 
December 2, 1994, did not cause more than moderate foot 
disability and did not result in exudation or itching 
constant, extensive lesions, or marked disfigurement. 

4.  The veteran's service-connected bilateral pes planus with 
callosities and plantar fasciitis from December 2, 1994, is 
pronounced with marked pronation, extreme tenderness, and not 
improved by orthopedic shoes or appliances.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for calluses of the right foot from August 4, 1994, to 
December 2, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 5284, 7806, 7819 (1998).  

2.  The criteria for an evaluation greater than 10 percent 
for calluses of the left foot from August 4, 1994, to 
December 2, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 5284, 7806, 7819.  

3.  The criteria for a 50 percent evaluation for bilateral 
pes planus with callosities and plantar fasciitis from 
December 2, 1994, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 5276 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple VA examinations and personal hearings and treatment 
records have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and the 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

August 4, 1994, to December 2, 1994

As noted previously the RO's September 1998 decision granted 
separate 10 percent evaluations for calluses on each the left 
and right foot and added the bilateral factor to the separate 
evaluations for the period from August 4, 1994, to December 
2, 1994.  

The report of an October 1994 VA orthopedic examination 
reflects that there were moderate calluses over the 2nd, 3rd, 
and 4th metatarsal heads of the right and left feet.  

During personal hearings in February 1995 and January 1996, 
the veteran offered testimony concerning ongoing care he 
received with respect to his feet, including removal of 
calluses.

The veteran's calluses of the right and left feet for the 
period from August 4, 1994, to December 2, 1994, have been 
evaluated under both Diagnostic Codes 7819 and 5284.  
Diagnostic Code 7819 provides for evaluation of benign skin 
growth and is evaluated under the provisions of Diagnostic 
Code 7806 for eczema.  Under Diagnostic Code 7806 a 10 
percent evaluation is for assignment where there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
warranted if there is exudation or itching constant, 
extensive lesions, or market disfigurement.  Under Diagnostic 
Code 5284 a moderate foot injury warrants a 10 percent 
evaluation.  A moderately severe foot injury warrants a 20 
percent evaluation.  

The competent medical evidence identifies the veteran's 
calluses of the feet, during the pertinent time frame, as 
involving the 2nd, 3rd, and 4th metatarsals on each foot.  
There is no evidence that they caused marked disfigurement, 
that they were extensive, or that they involved an exposed 
surface or extensive area.  Further, the competent medical 
evidence described the calluses as moderate and there is no 
competent medical evidence which indicates that they resulted 
in moderately severe foot injuries.  On the basis of this 
analysis, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned for each foot 
during the period from August 4, 1994, to December 2, 1994.  
The RO has also added the bilateral factor for this time 
frame.  Therefore, a preponderance of the evidence is against 
evaluations greater than that which has been assigned for the 
veteran's calluses of the right and left feet from August 4, 
1994, to December 2, 1994.  

From December 2, 1994

The reports of July 1995 VA orthopedic examinations reflect 
that the veteran had calluses present on both feet.  He was 
unable to stand on his toes.  The diagnoses included calluses 
on both feet with hammertoes.  

During personal hearings in February 1995 and January 1996, 
the veteran offered testimony concerning ongoing care he 
received with respect to his feet, including removal of 
calluses.

The report of an August 1997 VA orthopedic examination 
reflects that both heel pads were tender and there was 
tenderness along the plantar fascia bilaterally, especially 
at the arches.  There was pain with ankle dorsiflexion and 
great toe extension bilaterally.  The appearance was that the 
veteran had flat feet bilaterally and calluses on the ball of 
the feet bilaterally.  He was unable to walk on his toes or 
heels due to pain.  The diagnosis was bilateral plantar 
fasciitis and bilateral pes planus.  The examiner commented 
that the veteran's pain could significantly limit his 
functional ability due to its impact on ambulation especially 
with weight bearing on the heels and toes.  The veteran did 
not have excess fatigability or incoordination.  

The veteran's bilateral pes planus has been evaluated under 
the provisions of Diagnostic Code 5276.  Diagnostic Code 5276 
provides that a 30 percent evaluation will be assigned for 
bilateral severe flatfoot where there is objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 50 percent evaluation 
will be assigned for bilateral pronounced flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

The record reflects that while the veteran's arches appear 
normal with nonweight bearing on X-ray, the appearance on 
observed weight bearing is that he has flat feet.  The Board 
construes this as indicating that he has marked pronation on 
weight bearing.  Further, since the veteran is unable to walk 
on his heels or toes because of pain and since there is also 
tenderness on the arches, the Board construes this as 
representing extreme tenderness of the plantar surfaces of 
the feet.  The record does not indicate whether or not there 
is severe spasm of the tendo achillis on manipulation, but 
the record does reflect that the veteran uses arch supports.  
Even though he uses arch supports, the examiner indicated 
that the veteran's pain can significantly limit his 
functional ability due to its impact on ambulation.  
Therefore, the Board concludes that his bilateral pes planus 
is not improved by orthopedic shoes or appliances.  On the 
basis of this analysis, the record reflects that the 
veteran's bilateral pes planus more nearly approximates the 
criteria for a 50 percent evaluation under Diagnostic 
Code 5276.  Accordingly, a 50 percent evaluation is for 
assignment.  

The RO has not provided a separate evaluation for calluses of 
the left and right foot on the basis that this would result 
in pyramiding of disabilities under 38 C.F.R. § 4.14 (1998).  
Since calluses are one of the symptoms described as being 
representative of flatfoot under Diagnostic Code 5276, to 
evaluate calluses separately from pes planus would be 
evaluating the same disability under various diagnoses and 
result in pyramiding.  Therefore, the Board concludes that 
the RO's merger of the calluses of the right and left foot 
into the bilateral pes planus was appropriate.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.

ORDER

An increased rating for calluses of the right foot from 
August 4, 1994, to December 2, 1994, is denied.  

An increased rating for calluses of the left foot from August 
4, 1994, to December 2, 1994, is denied.  


An increased rating of 50 percent for bilateral pes planus 
with callosities and plantar fasciitis from December 2, 1994, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

